Bloodworth, J.
1. In a suit by an employee to recover salary for a period following an alleged wrongful discharge, where the employer pleaded justification because of the refusal of the employee to obey a certain order, the right to recover would depend upon whether it was the duty of the plaintiff to obey the order given, and upon whether or not a refusal authorized the discharge. Georgia Coast &c. R. Co. v. McFarland, 132 Ga. 640 (64 S. E. 897).
(a) The refusal of the servant to perform services not provided for in the contract will not justify discharge. Sugg v. Blow; 17 Mo. 359 (1); Marx v. Miller, 134 Ala. 348 (4) (32 So. 765).
2. The questions of fact were submitted to the judge of the municipal court of Savannah, his judgment is supported by the evidence, no error of law appears, and the judge of the superior court properly overruled the certiorari.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.